Citation Nr: 1133056	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.  In February 2007, the RO issued a second rating decision continuing its previous denial.

In April 2011, the Board remanded the claims for further development.  The case was returned to the Board in July 2011.


FINDINGS OF FACT

1.  The Veteran's right knee disorder was incurred in, or caused by, his military service. 

2.  The Veteran's left knee disorder was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  Additionally, in Stegall v. West, the Court of Appeals for Veterans' Claims (Court) hold that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this decision, the Board grants service connection for a right and left knee disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, any noncompliance with the Board's April 2011 Remand order is nonprejudicial, and any further discussion of VA's responsibilities is not necessary.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  However, while the Board is not required to accept a Veteran's uncorroborated account of his active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently suffers from a right knee disorder and a left knee disorder that he incurred in active service.  At an August 2007 VA examination, the Veteran asserted that his right knee began to be painful when squatting or running around 1990.  He stated that his left knee began to hurt around 1988 whenever he had to squat.  He could not sit with his legs crossed and found that the pain was worse when he was rappelling.  He also asserted that he noted his knee problems at his exit physical.

The Veteran's service treatment records show treatment for right knee pain beginning in November 1990.  The Veteran was playing basketball when he was knocked in the right knee.  He reported hearing a popping sound as the knee was pushed inward and was diagnosed with a possible sprain.  He was still having pain from this incident in December 1991, when it was confirmed that he suffered from a Grade I right medial collateral ligament (MCL) sprain.  The Veteran was advised to use a knee immobilizer.  In November 1995, the Veteran complained of knee pain with no acute trauma.  The screening note is ambiguous: the "chief complaint" is listed as the left knee, but the notes state that the Veteran complained of right knee pain.  He described pain at the base of the patella at rest.  As this report is ambiguous, the Board resolves any doubt in favor of the Veteran such that in-service treatment for left knee pain is found to be shown.  The Veteran's separation examination, dated May 1996, shows no noted medical issues other than one scar.

The Veteran has submitted private treatment records dated November 2006 from his orthopedic surgeon.  These records show that the Veteran reported a sensation of pressure building in both knees medially and anteriorly, problems standing for long periods of time, pain when bending or squatting, and popping.  He reported that the pain began in the military and that he has had symptoms for 8 to 10 years.  The notes show that the Veteran reported no prior treatment for the problem.  Upon examination, the Veteran was tender along the medial edge of both patellae.  A patella compression test was mildly positive bilaterally.  The knees were stable to varus and valgus stress and Lachman's sign and the anterior drawer test were 1+ bilaterally.  It is also noted that the Veteran hyperextends both knees.  X-rays showed spurring bilaterally.  The impression recorded is of "bilateral knee pain of long duration, which may well be associated with early osteoarthritis or chondromalacia."  Because of the medial side symptoms and click felt on McMurray's testing, an MRI was ordered.  Specifically, the surgeon stated that "we should get an MRI of one of the knees and I recommended the left knee because it is more bothersome to the patient."

An MRI of the left knee was done later that month.  It showed a complex tear of the body-posterior horn of the medial meniscus, mild chondromalacia of the medial femoral compartment, severe chondromalacia involving the trochlear side of the articulation of the patellofemoral compartment, a nonfunctional anterior cruciate ligament with minimal intact elements, and degenerative changes involving the tibial side of the intercondylar notch.

As noted above, the Veteran was provided with a VA examination in August 2007.  For the right knee, the examiner provided the diagnosis of "status post medial collateral ligament repair in military, no evidence of degenerative changes in radiology report...."  For the left knee, the examiner provided the diagnosis of chondromalacia and medial meniscus tear.  The examiner also provided the opinion that the right knee condition was less likely as not related to service because there was "insufficient objective evidence to support [the] Veteran's claim."  The examiner could resolve the etiology of the Veteran's left knee problems without resort to speculation because there was no treatment for any knee condition until 8 months prior to the examination.  The VA examiner's etiological opinion for the right knee is inadequate as the reasoning provided does not allow the Board to assess whether the examiner applied valid medical analysis to the facts of the actual case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).  It is not clear whether the examiner considered the Veteran's reports of continuous symptoms since service.  Furthermore, while the examination report shows that the November 2006 MRI report was reviewed, there is no mention of the findings or history taken by the Veteran's private orthopedic surgeon in the examination report.  The VA examiner's etiological opinion for the left knee is inconclusive and provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  As such, the Board will not consider the etiological opinions provided by the VA examiner in evaluating the evidence of record.

Resolving the doubt in the Veteran's favor, the evidence of record shows that he suffers from currently diagnosed left and right knee disorders that were incurred in active service.  The medical evidence of record shows Veteran has a currently diagnosed right knee disorder and left knee disorder.  Specifically, he has spurring on the right knee with pain, possibly associated with early osteoarthritis or chondromalacia, status post medial collateral ligament repair.  On the left, he has chondromalacia and a medial meniscus tear, spurring, a nonfunctional anterior cruciate ligament with minimal intact elements, and degenerative changes.  

There is no adequate medical opinion of record, but there is evidence of continuity of symptomatology since active service.  The Veteran asserts that he first noted the onset of knee pain in service and continued to experience knee pain continuously from discharge to the present.  The Veteran is competent to report symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Specifically, the Court has held that medical evidence is not required to demonstrate chronic knee problems in service and continuity of symptoms of after service.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Furthermore, the Veteran's statements regarding the onset of his knee pain during service and his continuous symptomatology are credible as they are corroborated by his service treatment records which clearly show treatment for knee pain and consistent throughout the record.  The history taken at his VA examination is consistent with the history recorded in his private treatment notes.  Lastly, there is both lay and medical evidence of record showing a nexus between the Veteran's currently diagnosed left and right knee disorders and post-service knee pain.  The Veteran's orthopedic surgeon diagnosed him with bilateral knee pain of long duration and associated that history with a possible diagnosis of chondromalacia and degenerative changes, which was confirmed by the MRI report.  The Veteran's competent and credible statements also chronologically relate his post-service symptoms of pain to his private orthopedic treatment.    

Therefore, resolving all doubt in favor of the Veteran, the evidence of record shows that the Veteran has a currently diagnosed right and left knee disability; the Veteran's knee condition was noted during service, both by his own statements and in his service treatment records; his competent and credible statements establish post-service continuity of the same symptomatology; and medical and lay evidence establishes a nexus between the present disability and post-service symptomatology.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.  As the requirements for service connection under 38 C.F.R. § 3.303(b) are met, service connection for a right knee disorder and left knee disorder is granted.  Barr, 21 Vet. App. at 307.  


ORDER

Service connection for a right knee disorder is granted. 

Service connection for left knee disorder is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


